DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 requires the first composition, a composition in the first layer which is disposed on the walls of the honeycomb channels, to comprise “a passivation layer absorbed into the honeycomb wall.” One of ordinary skill in the art would have found it unclear how a composition within a layer has its own layer within in it. Does that mean that there is a layer within a layer? If so, how does that functionally look like? Or does it mean that the entire first layer is a passivation layer? If so, the claim would fail to further limit the subject matter of claim 2 since it merely adds a description of the layer rather than any patentable distinct feature. 
For purposes of examination, this limitation would be understood to mean that the entire first layer is made of the first composition, which possess the passivation functionality. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 9-12, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroaki et al. (JP 2014/094354; a machine translation was used for referencing and is attached to this Office Action) 
Regarding claims 1-3, 11 and 16, Hiroaki teaches a porous ceramic honeycomb body having a plurality of cells extending in one direction formed by being partitioned by cell walls, and the honeycomb filter has a plurality of cells extending in one direction. ¶ 0013 and 0030. The honeycomb has two end faces, each of which includes plugs to seal them where the plugs are added in a manner where only one end face is sealed. See ¶ 0031 and 0061. The plug is made of at least two layers. See, amongst others, Example 2. The first layer, called the thermal stress relation layer 20(a), encapsulates the second layer, which can be the thermal stress relation layer 20(b) or the sealing portion 21. Id.; see also Fig 4 and its corresponding description.  The composition of the first and second layers are different, which necessitates different properties for each of them. 
Regarding claims 6 and 8, it appears that the instant claim is a product by process claim. When the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct and not the examiner to show the same process as In re Brown. 173 USPQ 685, In re Fessman, 180 USPQ 324 and In re Marosi, 218 USPQ 289. 
Further, even though the claim is a product by process claim, Hiroaki teaches that layer 20 (and any of its sublayers) is preferred to a different fluidity than the sealing portion, see, e.g., ¶0070,  which suggests (assuming that there is a patentable distinction in the final product, which has not been establish) that the gelation of the layer 20 and portion 21 (or layer 20 and its sub-layers) is different. 
Regarding claim 7-8, because the honeycomb is a made from porous ceramic body, and since layer 20 is formed directly on top of the honeycomb body walls, then layer 20 must have been absorbed into the body wall of the honeycomb. 
Regarding claim 12, Hiroaki teaches that the composition of layer 20(a) and layer 20(b) is different, both of which have porous material and are thus porous, which necessarily means that they have two different porosity levels. 
Regarding claims 13 and 14, Hiroaki teaches the thermal expansion of layer 21(a), layer 21(b) are different, with layer 21(b) having a higher thermal expansion coefficient than layer 21(a). ¶0078. Since the honeycomb of the claimed invention is the same as that of the prior art, then the coefficient of thermal expansion of the wall of the prior art must behave the same response to that of the claimed thermal expansion coefficient of the honeycomb wall. 
Regarding claim 15, Hiroaki’s layer 20(a), layer 20(b), and portion 21 read on the claimed configuration of claim 15. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki et al.
Regarding claim 4, Hiroaki teaches that layer 20(a) includes an inorganic powder (i.e., alumina) and colloidal silica (i.e., cordierite in a slurry) and that layer 20(b) similarly includes an inorganic powder (i.e., alumina) and colloidal silica (i.e., cordierite in a slurry). Example 2. It’s noted that the silica component can also be a mullite (Example 3), and that portion 21 can be made of cordierite or mullite (¶0038) and is formed in a slurry. 
Still, it is unclear whether the layer 20(a) and layer 20(b) can be made with colloidal silica. However, it appears that the instant claim is a product by process claim. When the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct and not the examiner to show the same process as making. In re Brown. 173 USPQ 685, In re Fessman, 180 USPQ 324 and In re Marosi, 218 USPQ 289. 
Hiroaki is regarding the average particle size relationship between the claimed first and second inorganic powders and between the claimed first and second colloidal silica. However, since both the silica and inorganic power components of both layers are the same (example 2), one of ordinary skill in the art would have understood that they have the same particle size average, which is close enough to the claimed relationship that it would have been expected that they would have similar properties. See MPEP 2144.05 (stating, “a prima facie case of obviousness exists where the claimed ranges and 
Regarding claim 5, Hiroaki is silent with regards to the type of particle size distribution (PDS) of the silica component of the layer 20(a). However, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” a multimodal particle size distribution since there are only two options available, unimodal or multimodal PSD. It is noted that since there are multiple constituents in the slurry used for layer 20(a), one of ordinary skill in the art would have expected it to have a multimodal PSD since it is likely that the constituents have different PSD. 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroaki et al. in view of Yamaguchi (S 2005/0129907).
Regarding claims 9 and 10, the teachings of Hiroaki are as set forth in claim 1. Hiroaki’s honeycomb is used for the removal of particulate matter (PM). ¶0001. Hiroaki is silent with regards to layer 20 and portion 21 having a catalytically or chemically active component as claimed. 
Yamaguchi teaches a honeycomb for the removal of PM. ¶ 0002. To do so, the honeycomb includes plugs at the end of some of its channels, where a catalyst such as Pt, Pd and Rh is loaded on or in the plugs. See ¶0037-0038. It is noted that Yamaguchi’s plugs are porous, just as Hiroaki’s plugs are porous. ¶0031. It is further noted that at least Pt is well known to reduce NOx and HCs. Yamaguchi teaches that adding the catalyst in or on the plugs “makes it more likely for the combustion to take place at the interface between the plug portion an the [PM]” which, in part, cause the adhesive strength between the plug and the PM to weaken, thus allowing it to fall easily off. ¶0037. 
. 
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192.  The examiner can normally be reached on M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/HAYTHAM SOLIMAN/             Primary Examiner, Art Unit 1736